Citation Nr: 0908432	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin rashes and 
cysts, including as due to exposure to herbicides.

2.  Entitlement to service connection for a stomach disorder, 
including as due to exposure to herbicides.

3.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to herbicides.

4.  Entitlement to service connection for enzyme deficiency, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This appeal arises from a May 2002, June 2002, and April 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In August 2003 the Veteran submitted a claim for service 
connection for degenerative joint disease.  The issue has not 
been developed or certified for appellate review and is 
referred to the RO for appropriate action.  

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board of Veterans' Appeals (Board) on 
the adjudication of claims affected by Haas v..  Nicholson, 
20 Vet. App. 257 (2006).  That decision of the United States 
Court of Appeals for Veterans Claims (Court) reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  On May 8, 2008, the United 
States Court of Appeals of the Federal Circuit (Federal 
Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) reversing the Court's which had rejected 
VA's interpretation of § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption of exposure to Agent Orange.  The 
appellant in Haas filed a petition for a writ of certiorari 
to the United States Supreme Court (Supreme Court), which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  In light of the Supreme 
Court's denial of certiorari, VA's Office of General Counsel 
has advised the Board that adjudication of the previously 
stayed cases may resume.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for the above 
disabilities, in part, based on his claimed exposure to Agent 
Orange in service.  The veteran reports he served in Thailand 
and not the Republic of Vietnam.  His service records clearly 
demonstrate he was stationed at Takhli, Royal Thai Air Force 
Base from August 1966 to September 1967.  In his July 2001 
statement the Veteran asserted he was exposed to Agent Orange 
while serving in Thailand.  

In January 2003, the Assistant Secretary of Defense provided 
an inventory of documents to VA from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) which listed 
specific dates and locations of herbicide use in locations 
outside Vietnam and Korea.  In the Veterans Benefits 
Administration Adjudication Procedure Manual (M21-MR1), Part 
IV, Subpart ii, Chapter 2, Section C, 10 n., Verifying 
Exposure in Locations Other Than RVN or Along the DMZ in 
Korea, procedures have been set out for developing claims 
based on exposure to Agent Orange outside Vietnam or Korea.  
The instructions indicate that VA is to: Ask the veteran for 
the approximate dates, location, and nature of the alleged 
exposure.  Then furnish a detailed description to VA 
Compensation and Pension Service and request a review of the 
Department of Defense inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If review 
verifies the claimed exposure the claim is to be adjudicated, 
if not a request is to be made to JSRRC for verification of 
exposure to herbicides.  The Veteran's service personnel 
records have been obtained and verify his location and the 
dates of his service.  The procedures set out in the M21-MR1 
should be followed to determine if the Veteran's claimed 
exposure to Agent Orange in Thailand can be verified.  

Previously, the Board remanded the Veteran's claims in March 
2005 to afford the Veteran VA examinations and to obtain 
medical opinions as to the etiology of his claimed skin 
rashes, cysts, stomach disorders, diabetes mellitus Type II, 
and enzyme disorder.  VA examinations were conducted in July 
2005.  No current residuals of cysts or an enzyme disorder 
were diagnosed.  The reports of the July 2005 examinations 
did include current diagnoses of gastroesophageal disease 
(GERD), tinea cruris, dermatophytosis and diabetes mellitus, 
type II.  VA treatment records include diagnoses of 
diverticulitis.  The VA physician did not provide medical 
opinions addressing the questions set out by the Board in the 
March 2005 remand.  

The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  For that reason, the claims must be 
remanded to request that a VA physician review the record and 
provide medical opinions.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran has not been 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

The Board also noted that in the June 2005 remand the Veteran 
was asked to submitted authorization to VA to request his 
1985 treatment records from the Joellen Smith Medical Center 
in New Orleans.  As the Veteran did not submit a signed form 
authorizing VA to request those records, VA has no authority 
to request those records.  The Veteran may submit the 
requested authorization or obtain and submit them himself.  

VA has a duty to inform the Veteran of the evidence necessary 
to support his claims  for service connection.  By this 
remand the Board is notifying the Veteran that the claims 
folder does not include any evidence of a current diagnosis 
of any residuals of his cysts on the right and left wrists or 
left leg.  In addition, there is no current diagnosis of any 
enzyme deficiency, other than diabetes mellitus type II of 
record.  To support a claim for service connection there must 
be medical evidence of a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the alternative, the Veteran has asserted that he was sent 
on a temporary duty assignment (TDY) to Da Nang, while he was 
serving in Thailand.  The Veteran's service personnel records 
have been obtained and they do not include any records 
indicating he was sent on TDY to Da Nang.  The Veteran may 
submit copies of orders sending him on TDY to Da Nang in his 
possession or other evidence demonstrating he was in Da Nang 
for three days as he contends.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all 
health care providers who have treated 
him for an enzyme disorder or any 
residuals of cysts of the wrists and left 
leg.  VA should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran.  

2.  Advise the veteran to either submit 
an authorization to VA to obtain the 
1985 treatment records from the Joellen 
Smith Medical Center in New Orleans or 
to obtain the records himself and 
submit them to VA.

3.  Request verification of the 
Veteran's claimed exposure to Agent 
Orange at Takhli, Royal Thai Air Force 
Base from August 1966 to September 1967 
from Compensation and Pension Service 
and/or JSRRC as set out in the Veterans 
Benefits Administration Adjudication 
Procedure Manual (M21-MR1), Part IV, 
Subpart ii, Chapter 2, Section C, 10 
n., Verifying Exposure in Locations 
Other Than RVN or Along the DMZ in 
Korea.  

4.  Arrange for the Veteran's claims 
folder to be reviewed by a VA physician 
and ask that the following questions be 
addressed.  

a.  Is it at least as likely as not 
(probability of at least 50 percent) that 
any current skin disorder began in 
service or (if exposure to Agent Orange 
is verified) is attributable to herbicide 
exposure?

b.  Is it at least as likely as not 
(probability of at least 50 percent) that 
the Veteran's diverticulitis or GERD 
began in service or (if exposure to Agent 
Orange is verified) is attributable to 
herbicide exposure?

5.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for service connection for cysts, a skin 
disorder, diverticulitis, GERD, an enzyme 
disorder and diabetes mellitus as 
required by Dingess/Hartman.   

6.  If the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




